Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has not been rejected because no prior art, nor reasonable combination thereof, discloses a discharge valve located between a combustion chamber and turbine, comprising a spring for assisting the opening a gate, a fusible bolt for locking and unlocking the gate, and a hydraulic, pneumatic, or electrical actuation system for controlling the locking and unlocking of the gate.
The closest prior art of record is Venter (US-Pub 20099/0293449) which discloses a gas turbine engine discharge device with a gate (23, fig 1) located in between a combustor (14, fig 1) and a turbine (16, fig 1). However, there is no mention of a spring used to open the gate, a fusible bolt for locking and unlocking the gate, or a hydraulic, pneumatic, or electrical actuation system for controlling the locking and unlocking of the gate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.M./               Examiner, Art Unit 3741                                                                                                                                                                                         
	
	/TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741